Citation Nr: 0601496	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  05-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation 
with congestive heart failure.

2.  Entitlement to service connection for headaches, claimed 
as due to head trauma.

3.  Entitlement to special monthly pension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 1951 
and from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Winston-Salem, North Carolina.  A hearing was 
held before the undersigned Veterans Law Judge in December 
2005; this matter was advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2005).

The veteran's headache claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran has raised a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See December 2005 hearing transcript.  This issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  On December 8, 2005, prior to the promulgation of a 
decision in the appeal, the veteran indicated he desired to 
withdrawal his appeals of entitlement to service connection 
for atrial fibrillation with congestive heart failure and to 
special monthly pension.

3.  Evidence received subsequent to September 2001 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for a back condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the appeals of entitlement to 
service connection for atrial fibrillation with congestive 
heart failure and to special monthly pension.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  Evidence received since the September 2001 rating 
decision is not new and material with respect to the claim of 
entitlement to service connection for back condition and does 
not serve to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by authorized representative.  38 
C.F.R. § 20.204 (2005).  The appellant, through a December 
2005 statement, has withdrawn his appeals of entitlement to 
service connection for atrial fibrillation with congestive 
heart failure and to special monthly pension and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appeals and they are 
dismissed.

Claim to Reopen

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for a back condition was initially denied 
by the RO in a September 2001 rating decision.  The rating 
decision reflects that service connection for a back 
condition was denied as the evidence failed to reveal the 
diagnosis of a current, chronic disability.  The veteran was 
notified of the determination in September 2001 and of his 
appellate rights.  The veteran did not file a notice of 
disagreement within one year of his notification and, thus, 
the determination became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991).

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the September 2001 rating decision, the 
evidence included the veteran's service medical records which 
show that a February 1952 X-ray revealed no bone pathology of 
the lumbosacral spine and that the veteran's spine was 
clinically evaluated as normal in July 1951, September 1956, 
and again in September 1958.  Private and VA medical records 
did not contain a diagnosis of a chronic disability of the 
back.

Evidence associated with the claims file subsequent to the 
September 2001 includes testimony from the veteran that he 
was treated for his back while in service and that all his 
current medical treatment was received from VA.  Lay 
assertions cannot serve as the predicate to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998); see also Bostain v. 
West, 11 Vet. App. 124 (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence).  VA medical records associated with the 
claims file since September 2001 continue to not show 
treatment for or a diagnosis of a current back condition.  As 
an unestablished fact- that the veteran has been diagnosed 
with a chronic back condition- remains unestablished by the 
medical records received since 2001, the Board finds the 
evidence submitted since the September 2001 rating decision 
is not new and material and does not serve to reopen the 
veteran's claim of entitlement to service connection for a 
back condition.  Until the veteran meets his threshold burden 
of submitting new and material evidence sufficient to reopen 
these claims, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his claim to reopen, the veteran was 
informed by letter in September 2004 of the evidence 
necessary to substantiate his claim to reopen (to include 
what constituted new and material evidence and the general 
principles of service connection) and was requested to send 
any evidence in his possession that he had in support of his 
claim.  He was also informed of the evidence necessary 
substantiate his claim to reopen that he was expected to 
provide and the evidence VA would seek.  Thus, the Board 
considers the notice requirements of the VCAA met for the 
issue decided herein.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  VA's duty to assist does not include providing a 
VA examination in claims to reopen.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran was afforded the 
opportunity to offer testimony in support of his claim and a 
hearing transcript is of record.  The veteran's service 
medical records, VA medical records, and private medical 
records have associated with his claims file.  Through 
correspondence and testimony, the veteran has identified 
private medical treatment but he also indicated that the 
records were not available.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).





ORDER

The appeals of entitlement to service connection for atrial 
fibrillation with congestive heart failure and to special 
monthly pension are dismissed.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
condition, and the appeal is denied.


REMAND

As for the veteran's claim of entitlement to service 
connection for headaches, the veteran testified that he has 
had headaches since he was involved in a landmine incident in 
June 1951.  But see November 1951 and September 1956 reports 
of medical history in which veteran indicated he did not have 
and had not had frequent or severe headaches.  The December 
2005 hearing transcript reflects that the veteran also 
testified to currently taking pain medications for headaches.  
As the veteran is competent to describe any current symptoms 
and the evidence does reveal he was in a truck that was 
involved in a landmine explosion in June 1951, it is 
reasonable to afford the veteran a VA examination to see if 
he does, in fact, have any current headache disorder that is 
related to his military service.  Duenas v. Principi, 18 Vet. 
App. 512 (2004).  

Therefore, this matter is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological disorder, miscellaneous, 
examination to determine whether the 
veteran has a current, chronic headache 
disorder.  If so, the examiner should 
render an opinion as to whether the 
diagnosed disorder is at least as likely 
as not (i.e., at least a 50 percent 
probability) related to the veteran's 
June 1951 landmine incident in which the 
veteran was dazed immediately afterward 
and treated the next day for probable 
blood behind the eardrum.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The claims file should be provided 
to the examiner for review in conjunction 
with the examination.  

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since June 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


